DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “the probe” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the second electrically conductive needle”. 
Claim 10 recites “the introducer needle” in line 1. There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the recitation will be interpreted to be “the first electrically conductive needle”. The same limitation recited in line 1 of claim 11 will also be interpreted to be “the first electrically conductive needle”.
Claim 10 recites “the probe” in line 1. There is insufficient antecedent basis for 
Claim 11 is rejected by virtue of its dependence from claim 10. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, 8, 10-11 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 2012/0029508 A1 (Persson) (previously cited) in view of  US 5,599,345 A (Edwards) (previously cited) and US 2012/0150061 A1 (Yoo) (previously cited).
Regarding claim 1, Persson teaches a tissue sensing device (Figs. 6a-6d) including: a first electrically conductive needle (Fig. 6a and ¶ [0045]: electrode 15 is an electrically-conductive needle); a non-conductive sheath receiving the first needle therein and allowing exposure of a distal end portion of the first needle at a distal end of the sheath (Fig. 6a and ¶ [0045]: electrically insulating sleeve 17, in which the electrode is inserted, allows for exposure of the electrode 15 at a distal end thereof), wherein the exposed distal end portion of the first needle has a first length (Fig. 6a depicts the electrode 15 having an exposed distal end portion not covered by the sleeve 17, wherein the exposed distal end portions have a length); a second electrically conductive needle, wherein the second needle has a second length that is greater than the first length (Fig. 6b: there are a plurality of electrodes 15 which are electrically-conductive needles, wherein each of the lengths of the electrodes 15 are greater than the lengths of the exposed distal end portions); and electronics coupled to the first electrically conductive needle and second electrically conductive needle (¶ [0050]: control unit and impedance measurement unit are used to control voltages applied to the electrodes 15; see ¶ [0057] and Fig. 10 regarding the connections; see ¶ [0061] regarding the impedance measurement unit), the electronics providing for sensing of capacitance between the exposed distal (¶¶ [0067]-[0068]: Capacitance is measured to indicate whether treatment is completed or not). 
Although Persson indicates that the needle is inserted into the sleeve (¶ [0045]), Persson is silent with regards to whether the needle is removable from the sheath and that, when the needle is removed from the sheath, devices and/or fluids can be delivered through the sheath. 
In a related system for introducing an electrode, Edwards teaches the removal of an electrode from an insulating sleeve (Figs. 7B-7C and Col. 9, lines 35-39), wherein the removal of the electrode form the sleeve leaves a hollow tube which allows for the delivery of devices and/or fluids through the sheath. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the needle and sleeve of Persson to incorporate that the needle is removably received from the sheath as taught by Edwards so that the sleeve can function as an access channel which eliminates the need to for additional invasive procedures for accessing the same tissue. 
Although Persson indicates that capacitance is measured (¶¶ [0067]-[0068]: Capacitance is measured to indicate whether treatment is completed or not), the above combination is silent with regards to whether the electronics provide for sensing of capacitance so as to provide an indication of a tissue location in which the exposed distal end portion of the first needle is located. 
In a related system for monitoring tissue with capacitance, Yoo discloses measuring a capacitance between needle electrodes (¶¶ [0010], [0036], [0054]; see ¶¶ [0009] with regards to the tissue detection being operable with one or more pairs of needle electrodes) and providing an indication of a tissue location in which the exposed needles are located (¶ [0045], [0057] discloses using capacitance to detect cancerous tissue or status (size and position) thereof; also see ¶ [0029], [0054] with regards to the identification of the boundary between cancer and normal tissue). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capacitance monitoring Persson to incorporate using the capacitance to provide an indication of a tissue location in which the exposed needles are located as taught by Yoo. The motivation would have been to provide a more complete diagnostic analysis of the patient’s tumor. 

Regarding claim 2, Persson further teaches a transmitter (¶¶ [0029], [0078]: radiation transmitter 34 which is used to apply ionizing radiation in tissue which is being treated). 

Regarding claim 4, Persson teaches that the transmitter comprises part of the electronics coupled to the first electrically conductive needle and the second electrically conductive needle (Fig. 2 and ¶¶ [0029], [0078]: see connection between 34, computer, and high voltage generator).

Regarding claim 8, the above combination teaches or suggests a tissue sensor kit comprising the first electrically conductive needle, the non-conductive sheath, and the second electrically conductive needle of claim 1 (see above 103 analysis regarding the components of the kit of claim 1). 

Regarding claim 10, Persson teaches that the first electrically conductive needle and the second electrically conductive needle (see the interpretation in view of the rejection under 35 U.S.C. 112(b) above) are coupled at proximal ends thereof (Fig. 6b of Persson depicts an electrode applicator 5 to facilitate application of the electrodes at or in the treatment region, wherein electrodes are linked at proximal ends thereof to the applicator 5; also see Fig. 3 and ¶ [0033] of Persson with regards to electrode applicator 5).

Regarding claim 11, Persson teaches that the first electrically conductive needle is electrically isolated from the second electrically conductive needle (see the interpretation in view of the rejection under 35 U.S.C. 112(b) above) (¶ [0046] of Persson discloses electrically insulating layers or sleeves 17, which electrically isolate the needles from each other)

	Regarding claim 21, Persson further teaches a link member physically linking proximal ends of the first and second needles, enabling the first and second needles to move as one when advanced into tissue (Fig. 6b depict an electrode applicator 5 to facilitate application of the electrodes at or in the treatment region; also see Fig. 3 and ¶ [0033] with regards to electrode applicator 5). 

Regarding claim 22, Persson discloses an introducer set to deliver devices and/or fluids to patient tissue (Figs. 6a-6d) comprising: a first electrically conductive introducer needle for insertion into patient tissue (Fig. 6a and ¶¶ [0045]-[0046], [0050] disclose  electrode 15 is an electrically-conductive needle which introduces voltage/electric field pulses to the patient); a non-conductive introducer sheath (Fig. 6a and ¶ [0045] disclose electrically insulating sleeve 17 in which the electrode is inserted; ¶ [0052] discloses that analogous insulating material 17 is configured for insertion into the tissue), wherein when the introducer sheath receives the introducer needle, an exposed distal end portion of the introducer needle extends from a distal end portion of the introducer sheath (Fig. 6a and ¶ [0045]: electrically insulating sleeve 17, in which the electrode is inserted, allows for exposure of the electrode 15 at a distal end thereof), an electrically conductive needle probe for insertion into patient tissue adjacent to the introducer needle (Fig. 6b discloses a plurality of electrodes 15 adjacent to each other); and electronics coupled to the electrically conductive introducer needle and needle probe (¶ [0050]: control unit and impedance measurement unit are used to control voltages applied to the electrodes 15; see ¶ [0057] and Fig. 10 regarding the connections; see ¶ [0061] regarding the impedance measurement unit), the electronics providing for sensing of capacitance between the exposed distal end portion of the electrically conductive introducer needle and second electrically conductive needle (¶¶ [0066]-[0068]: Capacitance is measured to indicate whether treatment is completed or not). 
Although Persson indicates that the needle is inserted into the sleeve (¶ [0045]), Persson is silent with regards to whether the needle is removable from the sheath and that, when the needle is removed from the sheath, devices and/or fluids can be delivered through the sheath to the patient tissue. 
In a related system for introducing an electrode, Edwards teaches the removal of an electrode from an insulating sleeve (Figs. 7B-7C and Col. 9, lines 35-39), wherein 
Although Persson indicates that capacitance is measured (¶¶ [0067]-[0068]: Capacitance is measured to indicate whether treatment is completed or not), the above combination is silent with regards to whether the electronics provide for sensing of capacitance so as to provide an indication of a tissue location in which the exposed distal end portion of the first needle is located. 
In a related system for monitoring tissue with capacitance, Yoo discloses measuring a capacitance between needle electrodes (¶¶ [0010], [0036], [0054]) and providing an indication of a tissue location in which the exposed needles are located (¶ [0045], [0057] discloses using capacitance to detect cancerous tissue or status (size and position) thereof; also see ¶ [0029], [0054] with regards to the identification of the boundary between cancer and normal tissue). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capacitance monitoring Persson to incorporate using the capacitance to provide an indication of a tissue location in which the exposed needles are located as taught by Yoo. The motivation would have been to provide a more complete diagnostic analysis of the patient’s tumor. 
	
	Regarding claim 23, the above combination teaches or suggests a link member, wherein the introducer needle and the needle probe are linked at proximal ends thereof to the link member (Fig. 6b of Persson depict an electrode applicator 5 to facilitate application of the electrodes at or in the treatment region, wherein electrodes are linked at proximal ends thereof to the applicator 5; also see Fig. 3 and ¶ [0033] of Persson with regards to electrode applicator 5).

	Regarding claim 24, the above combination teaches or suggests that the exposed distal end portion of the introducer needle is located at a first distance from the link member when the introducer sheath receives the introducer needle; and a portion of the needle probe is located at a second distance from the link member, wherein the second distance is equal to the first distance (Fig. 6b of Persson depict distal non-insulated portions of the electrodes 15-16 having the same distance apart from the applicator 5). 

Claim 3 is being rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Edwards and Yoo, as applied to claim 2 above, and in view of US 2003/0229286 A1 (Lenker) (previously cited). 
Regarding claim 3, Persson teaches a radiation transmitter 34 which is used to apply ionizing radiation in tissue which is being treated (¶ [0078]).
Persson fails to teach that the radiation transmitter 34 is an RF antenna. 	In a related therapeutic medical device, Lenker teaches a wave source for emitting therapeutic energy to a part of a body (¶ [0075]: wave source 228), wherein (¶ [0055]), thereby indicating that a RF antenna and an ionizing radiation source are equivalents in terms of applying therapeutic energy to a part of a body. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the radiation transmitter 34 of Persson with an RF antenna as taught by Lenker because it would have been the simple substitution of one known, equivalent element for another to yield predictable results. 
	
	
Claim 5 is being rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Edwards and Yoo, as applied to claim 1 above, and in view of US 7,657,308 A1 (Miles) (previously cited). 
	Regarding claim 5, Persson fails to teach that the non-conductive sheath comprises polyimide. 
	In a related sheath for providing protection from bodily fluids and insulation from electric current, Miles teaches that a sheath may comprises polyimide (Col. 10, lines 31-46). 
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the insulating layer 17 of Persson to incorporate that it is formed of polyimide. The motivation would have been to provide an electrically insulating material so that only the tissue at the tip of the electrode 15 of Persson is exposed to electrical energy. 

Claims 6 and 7 are being rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Edwards and Yoo, as applied to claim 1 above, and in view of US 2006/0241450 A1 (Da Silva) (previously cited).
Regarding claim 6, Persson fails to teach that the electronics comprise an ultrasonic receiver. 
In a related guided-tissue measurement system, Da Silva teaches a tissue measuring probe (Fig. 1 and ¶ [0022]: tissue measuring probe 40) which is guided with the aid of an ultrasound transducer (Fig. 1 and ¶ [0022]: ultrasound imaging transducer 20, which is an ultrasound receiver). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the electronics of Persson to incorporate an ultrasound receiver as taught by Da Silva. The motivation would have been to provide ultrasonic visualization so as to assist in the positioning of the electrodes 15 of Persson. 

	Regarding claim 7, the above combination teaches or suggests that the ultrasonic receiver is configured to receive an ultrasonic signal (Da Silva: ¶ [0025]: ultrasound transducer 20 is used to image a desired target location, wherein ultrasound imaging indicates that an emitted ultrasonic signal is received) and generate a direct current (DC) voltage (ultrasound transducers convert a received ultrasound signal into a DC signal for signal analysis and transmission).

Claim 9 is being rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Edwards and Yoo, as applied to claim 1 above, in view of US 6,337,994 B1 (Stoianovici) (previously cited). 
Regarding claim 9, Persson teaches that impedance is determined (¶ [0041] of Persson) and that components of the impedance are determined (¶ [0067] of Persson), the above combination fails to teach that the first electrically conductive needle (see the interpretation in view of the rejection under 35 U.S.C. 112(b) above) is coupled to an inductance capacitance, resistance (LCR) meter. 
In the related capacitance measuring device, Stoianovici teaches a probe coupled to an inductance, capacitance, resistance (LCR) meter (Col. 4, lines 10-31). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the probe of the above combination to incorporate that it is coupled to an inductance, capacitance, resistance (LCR) meter as taught by Stoianovici. The motivation would have been to measure all the components of impedance in order to determine other electrical parameters and provide a more complete diagnostic analysis of the patient. 

Claim 25 is being rejected under 35 U.S.C. 103 as being unpatentable over Persson in view of Edwards and Yoo, as applied to claim 22 above, and further in view of US 2009/0182403 A1 (Glukhovsky) (Previously cited). 
	Regarding claim 26, the above combination teaches or suggests that the exposed distal end portion of the introducer needle is configured to be at a first depth in the patient tissue when the introducer sheath receives the needle and the introducer (Fig. 6b of Persson discloses 
Although the above combination teaches providing an indication of a tissue location in which the exposed distal end portion of the electrode is located (¶ [0045], [0057] of Yoo discloses using capacitance to detect cancerous tissue or status (size and position) thereof; also see ¶ [0029], [0054] with regards to the identification of the boundary between cancer and normal tissue), the above combination is silent with regards to whether the needle probe is configured to locate a portion of the needle probe at the first depth in the patient tissue when the needle probe is inserted into the patient tissue. 
In a related system for monitoring subcutaneous placement of device, Glukhovsky discloses monitoring a capacitance between a distal tip of a target probe and a distal end portion of an insertion member (¶¶ [0109], [00135] and Figs. 20, 21, and 28) so as to measure a distance between the target probe and insertion member after the target probe has been implanted within the body (¶ [0135]), and thereby locating the target probe in relation to the insertion member. It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capacitance determination of the combination of Persson in view of Edwards and Yoo to incorporate that the capacitance is used for the determination of a distance between two probes as taught by Glukhovsky. The motivation would have been to provide a more detailed determination of the location, thereby allowing for a more targeted treatment. 

Response to Arguments
Claim Objections
In view of the claim amendments filed 02/15/2021, the claim objections were withdrawn. 

Claim Rejections under 35 U.S.C. § 112
There are new grounds of rejections under 35 U.S.C. § 112(b) necessitated by the claim amendments filed 02/15/2021.

Claim Rejections under 35 U.S.C. § 103
Applicant's arguments filed 02/15/2021 have been fully considered but they are not persuasive. 
	The Applicant asserts: 
    PNG
    media_image1.png
    365
    574
    media_image1.png
    Greyscale

 

	The Applicant further asserts: 
    PNG
    media_image2.png
    272
    597
    media_image2.png
    Greyscale

	This argument is not persuasive because the use of capacitance to image the size and position of cancerous tissue is related to the structures and functions of the devices shown in Persson and Edwards. First, Persson is related to the field of treatment of tumors (Abstract and ¶ [0054] of Persson) and the determination of properties related to the tumors (¶ [0067] of Persson). Some of the determined properties are impedance and its components to determine whether the tumor has been incorporate using the capacitance to provide an indication of a tissue location in which the exposed needles are located as taught by Yoo (Pages 10, 13 of Non-Final Rejection mailed 11/19/2020). No substitution was asserted, therefore the Applicant’s arguments regarding the destruction of the functionality of the device of Persson is not commensurate with the scope of the prior art rejection since the functionality of the device of Persson did not change. 
	
The Applicant further asserts: 	
    PNG
    media_image3.png
    125
    576
    media_image3.png
    Greyscale

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir.  It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the capacitance monitoring Persson to incorporate using the capacitance to provide an indication of a tissue location in which the exposed needles are located as taught by Yoo. The motivation would have been to provide a more complete diagnostic analysis of the patient’s tumor.
	The rejections of claims 2-11, 21, and 23-25 were not withdrawn because the prior art of record teaches or suggests devices having the features or advantages recited above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C KIM whose telephone number is (571)272-8637.  The examiner can normally be reached on M-F 8:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.C.K./Examiner, Art Unit 3791

/MATTHEW KREMER/Primary Examiner, Art Unit 3791